Citation Nr: 1501971	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-01 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for scleroderma with pulmonary fibrosis.

2.  Entitlement to service connection for gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran had active service from February 1984 to June 1984, from April 1985 to November 1989, and from February 2003 to October 2003.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Houston, Texas that, in pertinent part, denied entitlement to service connection for scleroderma with lung fibrosis and for a gastroesophageal reflux disorder, to include secondary to scleroderma.

The Veteran was afforded a hearing at the RO in September 2011, and a Travel Board hearing in February 2013 before the undersigned sitting at San Antonio, Texas.  The transcripts are of record.  

The case was remanded for further development by Board decision in June 2014.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Unfortunately, this case must be remanded once again because it appears that substantial compliance with the development sought previously by the Board has not been accomplished.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has stated that if the Board proceeds with final disposition of an appeal and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance. Id.

The Veteran asserts that she has scleroderma with pulmonary fibrosis that is of service onset and gastroesophageal disease secondary thereto, and that service connection should be granted.  In September 2011 and February 2013, the appellant testified to the effect that she began to have breathing problems during service.  She also testified that symptoms including fatigue, sensitivity to cold, short windedness, coughing, and tingling hands started while on active duty in 2003, and that such symptoms were precursors of the lung disease which was advanced when diagnosed in 2007.  

When this case was remanded in June 2014, the RO was directed to secure records from Dr. A.V. Rickerson dating from 2002 through 2006 and any other providers the appellant might have seen for pertinent complaints during that period.  The Board observes, however, that although authorization was received from Veteran in August 2014, there is no documentation in the record that the RO contacted Dr. Rickerson for records.

In the June 2014 remand, the Board noted that when the Veteran was afforded a respiratory examination by a VA staff physician in May 2011, an opinion was rendered that scleroderma of the lungs was less likely than not related to service.  The VA examiner related that because respiratory symptoms during service represented obstructive lung disease, it was unlikely that the scleroderma, which is a restrictive lung process, was due to or caused by in-service symptomatology.  Subsequent thereto, one of the appellant's private physicians, L. Suarez, MD, stated in October 2011 that based on her physical examination and results, the appellant's interstitial pulmonary fibrosis may have manifested while on active duty.  In February 2013, J. Gresham, M.D., found that "(the Veteran) has had scleroderma for at least 20 years due to multiple symptoms including bronchitis which was longstanding for at least 20 years."  The physician added that "She likely has had scleroderma and autoimmune disease for at least the last 20 years and [the] probability of this is greater than 50 percent."

The Board points out that then, as now, there is a substantial conflict in the evidence as to whether scleroderma with pulmonary fibrosis is of service onset.  In view of the need for further record development, the conflicting opinions, the alleged environmental factors incident to service, and the relative complexity as to etiology, it was requested that the Veteran be examined by a VA board-certified pulmonologist or lung specialist. See Hyder v. Derwinski, 1 Vet.App. 221 (1991).  The record does not document that the appellant was informed of any examination, or that she was ever examined as directed.  If she was examined an examination report is not of record. 

Additionally, the appellant avers that VA has not considered that the environmental conditions of her three-week deployment in Egypt in 2003, including exposure to hazardous fumes, as well as various vaccinations and immunizations in preparation therefor that might have precipitated an incipient scleroderma.  The Board observes that the 2011 VA examiner did not address whether the etiology of scleroderma might be related to factors other than respiratory symptoms in service.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)  

1.  Contact Dr. Rickerson using authorization of record and request copies of the Veteran's medical records between 2002 and 2006 and associate with the claims folder.

2.  Contact the Veteran in writing and request that she provide a list of the specific names of any and all environmental and/or chemical hazards to which she was exposed and the places of such exposure. 

3.  After the foregoing development has been completed to the extent possible, arrange for the appellant to be examined by a VA board-certified pulmonologist, who has not previously seen her, to determine whether it is at least as likely as not that she suffers from any lung disability that is of service onset.  Access to Virtual VA/VBMS, as well as a copy of this remand, must be made available to the examiner designated to examine the appellant.  The examination report must clearly reflect whether a review of Virtual VA/VBMS records was performed.  The RO must provide the examiner with the list provided by the Veteran of environmental and/or chemical hazards to which she was exposed during active duty.  The examination report should include a discussion of the appellant's documented medical history as well as her lay assertions. 

Following review of the evidence and physical examination, the examiner must opine whether it is at least as likely as not that scleroderma with pulmonary fibrosis began during a period of active duty, to include as due to environmental and/or chemical hazards, and/or whether vaccinations/inoculations (list of record) played a part in the etiology of the disease.  

If scleroderma with pulmonary fibrosis is found to be related to service the examiner, with the assistance of a gastroenterologist, must opine whether it is at least as likely as not that scleroderma with pulmonary fibrosis causes or permanently aggravates any diagnosed gastroesophageal reflux disease. 

The pulmonologist's report must discuss the appellant's lay assertions, include a detailed narrative.  A complete and well-reasoned rationale must be provided for any and all opinions provided. 

4.  The RO must ensure that the medical report requested above complies with this remand and its instructions.  If the report is insufficient, or if any requested action is not taken or is deficient, it must be returned for correction. See Stegall.

5.  After taking any further development deemed appropriate, the RO should readjudicate the issues on appeal.  If any benefit is not granted, the appellant and her representative must be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

